IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                      NO. WR-53,608-03



                 EX PARTE WARREN DARRELL RIVERS, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
    IN CAUSE NO. 0475122-C IN THE 228 TH JUDICIAL DISTRICT COURT
                           HARRIS COUNTY



       Per curiam.


                                           ORDER

       In December 1988, a jury found Applicant guilty of the offense of capital murder.

See T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory

punishment questions set out in Texas Code of Criminal Procedure Article 37.071, the

trial court sentenced Applicant to death.1 We affirmed the 1988 conviction and sentence.

Rivers v. State, No. AP-70,776 (Tex. Crim. App. Apr. 14, 1993) (not designated for


       1
         Unless otherwise indicated, all references in this order to Articles refer to the Texas
Code of Criminal Procedure.
                                                                                       Rivers - 2

publication). We also denied relief on Applicant’s initial post-conviction application for

a writ of habeas corpus and his first subsequent writ application. Ex parte Rivers, No.

WR-53,608-01 (Tex. Crim. App. Nov. 27, 2002) (not designated for publication), and Ex

parte Rivers, No. WR-53,608-02 (Tex. Crim. App. Sept. 12, 2007) (not designated for

publication).

       Following a grant of federal habeas corpus relief reversing Applicant’s death

sentence, the trial court held a new punishment trial in November 2014. See Rivers v.

Quarterman, 661 F. Supp. 2d 675 (S.D. Tex. Sept. 30, 2009). Based on the jury’s

answers to the statutory punishment questions set out in Article 37.0711, the trial court

again sentenced Applicant to death.

       On September 2, 2016, the State filed in this Court its brief on Applicant’s direct

appeal of the punishment retrial. Pursuant to Article 11.071 §§ 4(a) and (b), Applicant’s

initial application for a writ of habeas corpus after retrial was due to be filed in the trial

court on or before January 16, 2017, assuming a motion for extension was timely filed

and granted. See Art. 11.071 §§ 4(a) and (b).

       It has been four years since the application was due in the trial court. Accordingly,

we order the trial court to resolve any remaining issues in the case within 60 days from

the date of this order. The clerk shall then immediately transmit the complete writ record

to this Court. Any extensions of time shall be requested by the trial judge, or on his or her

behalf, and obtained from this Court.
                                                             Rivers - 3

      IT IS SO ORDERED THIS THE 13TH DAY OF JANUARY, 2021.

Do Not Publish